DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 07/13/2021. Claims 1, 4-12, and 15-24 are pending in the case. Claim 24 has been added. Claims 1, 12, and 23 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/13/2021 has been entered.
 
Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive or are moot in view of the new grounds of rejection presented below. Applicant argues that Funie does not generate feature data provided to the classifier. However, Applicant fails to address the remaining references regarding this limitation. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the feature extractor in Lee extracts features from input physiological data signal to generate feature data for the classifier. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Claim Objections
Claims 8, 12, 15, 16, and 19 are objected to because of the following informalities:
Claim 8 recites “claim 1wherein” without a space between “1” and “wherein.”
Claim 8 does not conclude with a period.
Claim 15 recites “of claim of claim” which is redundant and grammatically insufficient.
Claim 16 recites “of claim of claim” which is redundant and grammatically insufficient.
Claim 19 does not conclude with a period.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is automatic programming & classifier training module in claims 10, 11, 21, and 22.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 10, 11, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “automatic programming & classifier training module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the limitation only appears in paragraphs 5 and 7, and merely states that the functional language the module is to perform. Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1317, 102 USPQ2d 1410, 1419 (Fed. Cir. 2012); Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1384 (Fed. Cit. 2009); Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1334, 86 USPQ2d 1235, 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 21, and 22 recite the limitation “automatic programming & classifier training module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. The limitation only appears in paragraphs 5 and 7, and merely states that it is configured to receive input-output feature data and training labels and generate gene code and a classifier model. Thus there is no structure specified to perform the claimed function other than the “automatic programming & classifier training module” itself. Even assuming arguendo that the heterogeneous microprocessor provides some structure, no clear association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-12, and 15-24 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Jia et al. (Jia, Hongyang, Jie Lu, Niraj K. Jha, and Naveen Yerma. "A heterogeneous microprocessor for energy-scalable sensor inference using genetic programming." In 2017 Symposium on VLSI Circuits, pp. C28-C29. IEEE, 2017 Jun 5, hereinafter Jia).


Applicants can include a statement designating any grace period inventor disclosures in the specification See 37 CFR 1.77(b)(6) and MPEP § 608.01(a). An applicant is not required to use the format specified in 37 CFR 1.77 or identify any prior disclosures by the inventor or a joint inventor (unless necessary to overcome a rejection), but identifying any prior disclosures by the inventor or a joint inventor may expedite examination of the application and save applicants (and the Office) the costs related to an Office action and reply. If the patent application specification contains a specific reference to a grace period inventor disclosure, the Office will consider it apparent from the specification that the prior disclosure is by the inventor or a joint inventor, provided that the prior disclosure does not name additional authors or joint inventors and there is no other evidence to the contrary. The applicant may also provide a copy of the grace period inventor disclosure (e.g., copy of a printed publication).
It does not appear that the Applicant has provided such a statement, or heretofore has even mentioned the Jia publication in an information disclosure statement (IDS) under 37 C.F.R. 1.56. Accordingly, Jia is cited below to reject claims 1, 4-12, and 15-24.

claim 1, Jia discloses:
A heterogeneous microprocessor configured to perform classification on an input signal, the heterogeneous microprocessor comprising (Title and abstract):
a die with a central processing unit (CPU) a programmable feature-extraction accelerator (FEA) and a classifier (Figures 2, 5, and 6a);
the FEA being configured to perform feature extraction on the input signal, via systematic approximation of specific computations, to generate feature data provided to the classifier, the FEA comprising a plurality of Gene-Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores (Figure 2. Page C28, right column, Fig. 2 shows the microprocessor architecture and data flow for sensor inference. A CPU (OpenMSP) is integrated with a programmable Feature-Extraction Accelerator (FEA) [consisting of 4 Gene-Computation (GC) Cores] and an SVM Accelerator (SVMA). Under DMA control, input data is loaded to a Sensor Memory, and accessed by the FEA as requested by GC cores. GC-core outputs feed to a GP Model Manager (GPMM) in the FEA for linear combination, giving features then loaded in an SVM Feature-Vector Buffer);
wherein the FEA, CPU, and classifier are physically separate from each other (Figure 6a), and
wherein the FEA outputs to the feature vector buffer (Page C28, right column, giving features then loaded in an SVM Feature-Vector Buffer).

As to dependent claim 4, Jia discloses each of the GC cores comprise a controller, a gene-code memory and a single instruction execution pipeline with an arithmetic logic unit (ALU) and a stack scratchpad (Figure 3. Page C28, right column, Fig. 3 shows the GC Core microarchitecture, consisting of 

As to dependent claim 5, Jia discloses the pipeline is optimized to implement tree-structured genes (Page C28, right column, the pipeline is optimized to implement tree-structured genes).

As to dependent claim 6, Jia discloses the FEA is configured for genetic programing with gene depth constraints, gene number constraints and base function constraints (Page C28, right column, GP proceeds by optimizing a fitness function between yi and yGPj , under user-provided constraints to gene depth, number, and base functions).

As to dependent claim 7, Jia discloses a Power Management Unit for controlling fine-grained clock gating (Page C28, right column, a Power Management Unit controls fine-grained clock gating, as data moves through the blocks).

As to dependent claim 8, Jia discloses the classifier is a support-vector machine accelerator (SVMA) (Page C28, right column, an SVM Accelerator (SVMA)).

As to dependent claim 9, Jia discloses the SVMA includes training data based on error-affected feature data (Page C28, right column, using the error-affected feature data for classifier training).

As to dependent claim 10, Jia discloses an automatic-programming & classifier training module (Figure 5).

claim 11, Jia discloses the automatic programming & classifier training module is configured to receive input-output feature data and training labels and generate gene code and a classifier model (Figure 5. Page C29, left column, Fig. 5 shows the automatic-programming & classifier-training flow developed, taking only input-output feature data and training labels as inputs, providing gene code and classifier model as outputs).

As to independent claim 12, Jia discloses:
A method of performing classification on an input signal with a heterogeneous microprocessor, the method comprising (Title and abstract):
providing a die with a central processing unit (CPU) a programmable feature-extraction accelerator (FEA) and a classifier, where the FEA, CPU, and classifier are physically separate from each other (Figures 2, 5, and 6a);
the FEA being configured to perform feature extraction on the input signal, via systematic approximation of specific computations, to generate feature data provided to the classifier, the FEA comprises a plurality of Gene Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores, and the FEA is configured to output to a feature vector buffer on the classifier (Figure 2. Page C28, right column, Fig. 2 shows the microprocessor architecture and data flow for sensor inference. A CPU (OpenMSP) is integrated with a programmable Feature-Extraction Accelerator (FEA) [consisting of 4 Gene-Computation (GC) Cores] and an SVM Accelerator (SVMA). Under DMA control, input data is loaded to a Sensor Memory, and accessed by the FEA as requested by GC cores. GC-core outputs feed to a GP Model Manager (GPMM) in the FEA for linear combination, giving features then loaded in an SVM Feature-Vector Buffer);
the classifier being configured to perform classification on the feature data (Page C28, right column, giving features then loaded in an SVM Feature-Vector Buffer); and
the CPU being configured to provide processing after classification (Page C28, right column, CPU intervention occurs after interrupt assertion following classification).

As to dependent claim 15, Jia discloses each of the GC cores comprise a controller, a gene-code memory and a single-instruction execution pipeline with an arithmetic logic unit (ALU) and a stack scratchpad (Figure 3. Page C28, right column, Fig. 3 shows the GC Core microarchitecture, consisting of Controller, Gene-Code Memory, single-instruction execution pipeline with arithmetic unit [for ADD, SUB, MULT, SQUARE, CORDIC (exp, ln, square-root, reciprocal) operations], and stack scratchpad).

As to dependent claim 16, Jia discloses the pipeline is optimized to implement tree-structured genes (Page C28, right column, the pipeline is optimized to implement tree-structured genes).

As to dependent claim 17, Jia discloses the FEA is configured for genetic programing with gene depth constraints, gene number constraints and base function constraints (Page C28, right column, GP proceeds by optimizing a fitness function between yi and yGPj , under user-provided constraints to gene depth, number, and base functions).

As to dependent claim 18, Jia discloses a Power Management Unit for controlling fine-grained clock gating (Page C28, right column, a Power Management Unit controls fine-grained clock gating, as data moves through the blocks).

claim 19, Jia discloses the classifier is a support-vector machine accelerator (SVMA) (Page C28, right column, an SVM Accelerator (SVMA)).

As to dependent claim 20, Jia discloses the SVMA includes training data based on error-affected feature data (Page C28, right column, using the error-affected feature data for classifier training).

As to dependent claim 21, Jia discloses providing an automatic programming & classifier training module (Figure 5).

As to dependent claim 22, Jia discloses the automatic-programming & classifier training module is configured to receive input-output feature data and training labels and generate gene code and a classifier model (Figure 5. Page C29, left column, Fig. 5 shows the automatic-programming & classifier-training flow developed, taking only input-output feature data and training labels as inputs, providing gene code and classifier model as outputs).

As to independent claim 23, Jia discloses:
A non-transitory computer-readable medium containing instructions for performing a method of classification on an input signal with a heterogeneous microprocessor comprising a die with a central processing unit (CPU) a programmable feature-extraction accelerator (FEA) and a classifier, where the FEA, CPU, and classifier are physically separate from each other, the FEA comprises a plurality of Gene-Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores, the method comprising (Title and abstract. Figures 2, 5, and 6a. Page C28, right column, Fig. 2 shows the microprocessor architecture and data flow for sensor inference. A CPU (OpenMSP) is integrated 
causing the FEA to perform feature extraction on the input signal, via systematic approximation of specific computations, to generate feature data provided to the classifier (Figure 2. Page C28, right column, Fig. 2 shows the microprocessor architecture and data flow for sensor inference. A CPU (OpenMSP) is integrated with a programmable Feature-Extraction Accelerator (FEA) [consisting of 4 Gene-Computation (GC) Cores] and an SVM Accelerator (SVMA). Under DMA control, input data is loaded to a Sensor Memory, and accessed by the FEA as requested by GC cores. GC-core outputs feed to a GP Model Manager (GPMM) in the FEA for linear combination, giving features then loaded in an SVM Feature-Vector Buffer);
causing the FEA to output to a feature vector buffer on the classifier (Page C28, right column, giving features then loaded in an SVM Feature-Vector Buffer);
causing the classifier to perform classification on the feature data (Page C28, right column, giving features then loaded in an SVM Feature-Vector Buffer); and
causing the CPU to provide processing after classification (Page C28, right column, CPU intervention occurs after interrupt assertion following classification).

As to dependent claim 24, Jia discloses the classifier is configured to perform classification on the feature data, the classifier comprising a feature vector buffer (Page C28, right column, giving features then loaded in an SVM Feature-Vector Buffer); and wherein the CPU is configured to provide processing .

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 4-12, and 15-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (Lee, Kyong Ho, and Naveen Verma. "A low-power processor with configurable embedded machine-learning accelerators for high-order and adaptive analysis of medical-sensor signals." IEEE Journal of Solid-State Circuits 48, no. 7 (2013): 1625-1637, hereinafter Lee) in view of Lee et al. (U.S. Pat. App. Pub. No. 2014/0344194, hereinafter Lee-194), Verma et al. (U.S. Pat. App. Pub. No. 2013/0080808, hereinafter Verma) and Funie et al. (Funie, Andreea-Ingrid, Paul Grigoras, Pavel Burovskiy, Wayne Luk, Journal of Signal Processing Systems 90, no. 1 (2018): 39-52., hereinafter Funie).

As to independent claim 1, Lee teaches:
A heterogeneous microprocessor configured to perform classification on an input signal, the heterogeneous microprocessor comprising (Figure 2a is performed in real-time on the 1C. 1C reads on microprocessor. Input signal reads on physiological data. Classifier performs classification on input signal. Figure 4 also shows the 1C):
a die with a central processing unit (CPU) a programmable feature-extraction… and a classifier (Figure 4 CPU core. Figure 2a feature extractor. Figure 2a classifier);
the FEA being configured to perform feature extraction on the input signal, via systematic approximation of specific computations, to generate feature data provided to the classifier… (Figure 2a feature extractor extracts features from input physiological data signal to generate feature data for the classifier);…
wherein the FEA outputs to the feature vector buffer (Figure 2a shows feature extractor outputting to the test vector memory area. Thus the test vector memory area reads on the vector buffer).
Lee does not appear to expressly teach feature-extraction accelerator (FEA).
Lee-194 teaches feature-extraction accelerator (FEA) (Paragraph 24, machine-learning accelerator (MLA) block 28 that supports various machine-learning frameworks and feature-extraction computations at relatively low power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee to include the accelerator 
Lee as modified by Lee-194 does not appear to expressly teach wherein the FEA, CPU, and classifier are physically separate from each other.
Verma teaches wherein the FEA, CPU, and classifier are physically separate from each other (Figure 3, ALDS unit 64 (and/or SVM accelerator 52) reads on FEA, CPU core 12, and SVM 50 reads on classifier. Paragraph 40, An adaptive learning data selection (ALDS) unit 64 that enables automated learning is integrated with the biomedical device 10 for selecting a relatively highly reduced set of FVs; ALDS unit 64 reduces the raw sensor data by potentially a factor of several thousand; significant medically relevant features because the automatic prescreening of the data will have already located the most significant relevant features. Paragraph 33, a support vector machine (SVM) 50 that is implemented in hardware and adapted to automatically classify feature vectors (FVs)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Lee-194 to include the feature extraction techniques of Verma to increase computational speed, increase energy efficiency, alleviate computational burden from the CPU, and reduce network resource usage, while being adaptable to monitor a wide range of signals (see Verma at paragraphs 8 and 40).
Lee as modified by Lee-194 and Verma does not appear to expressly teach the FEA comprising a plurality of Gene-Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores.
Funie teaches the FEA comprising a plurality of Gene-Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores (Page 41, right column, second paragraph, all expression trees needed to be evaluated, are generated on the CPU as part of the larger GP algorithm, and are then transferred to the FPGA where they are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Lee-194 and Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to dependent claim 4, Lee does not appear to expressly teach each of the GC cores comprise a controller, a gene-code memory and a single-instruction execution pipeline with an arithmetic logic unit (ALU) and a stack scratchpad.
Funie teaches each of the GC cores comprise a controller, a gene-code memory and a single-instruction execution pipeline with an arithmetic logic unit (ALU) and a stack scratchpad (Funie’s CG core controller is the Processing Elements (PEs) discussed on page 42, left column. Page 42, left column, TPEs and RPEs could be considered gene code memory because they process constraints or indices which are part of the gene code. Page 42, left column, Arithmetic Processing Elements (APEs) and a stack scratchpad. Page 42, left column, Terminal Processing Elements (TPEs) are used to process expression terminals which can be either constants or indices corresponding to the market variables read from DRAM. Page 42, right column, middle of paragraph, performing partial accumulation on the FPGA, before sending the results back to the CPU. Either the accumulator or the DRAM can be considered a scratchpad for the GC core).


As to dependent claim 5, Lee does not appear to expressly teach the pipeline is optimized to implement tree-structured genes.
Funie teaches the pipeline is optimized to implement tree-structured genes (Figure 1 and page 42, right column, the structure in which our design PEs are arranged and processed is represented by a binary tree depth — Tdepth — which is a design parameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to dependent claim 6, Lee does not appear to expressly teach the FEA is configured for genetic programing with gene depth constraints, gene number constraints and base function constraints.
Funie teaches the FEA is configured for genetic programing with gene depth constraints, gene number constraints and base function constraints (Figure 1 and page 42, right column, the structure in which our design PEs are arranged and processed is represented by a binary tree depth — Tdepth — which is a design parameter. Page 43, right column, “for division operations the dynamical range is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to dependent claim 7, Lee further teaches a Power Management Unit for controlling fine-grained clock gating (Page 1629, first paragraph, the architecture also includes a power-management unit (PMU) that enables idle-mode clock gating of all shaded blocks through software, as well as memory-management units (MMU1, MMU2) that enable background control for continuous data logging and updates to the adaptive models).

As to dependent claim 8, Lee further teaches the classifier is a support-vector machine accelerator (SVMA) (Figure 2a, support vector machine SVM. Figure 5 SVMA is configurable via memory-mapped registers to enable various classifier structures and kernels).

As to dependent claim 9, Lee further teaches the SVMA includes training data based on error-affected feature data (Figure 2a training data and labels. The labels are error effected during training because training is the process of narrowing the error between training-predicted labels/classes and true labels/classes. Lee’s training data is based on error affected feature data in another way, in that the training data for adaptive modeling from the classifier will be affected by error).

claim 10, Lee further teaches an automatic-programming & classifier training module (Figure 2a, Trainer).

As to dependent claim 11, Lee teaches the automatic-programming & classifier training module is configured to receive input-output feature data and training labels and… a classifier model (Figure 2a shows the classifier model being exported from the trainer module).
Lee does not appear to expressly teach using genetic programming for feature extraction.
Funie teaches how to generate gene code (Page 39, right column, first paragraph, in genetic programming, numerous programs are repeatedly generated and then evaluated on a large data set, aiming to identify the best performing ones. The best performing programs can be selected for the next iteration by using a fitness evaluation function. Generating the gene code, evaluating for fitness and then selecting the most fit gene codes for the next iteration is how gene codes are generated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to independent claim 12, Lee teaches:
A method of performing classification on an input signal with a heterogeneous microprocessor, the method comprising (Figure 2a is performed in real-time on the 1C. 1C is Applicant’s microprocessor. Input signal is physiological data. Classifier performs classification on input signal. Also, Figure 4 shows the 1C):
providing a die with a central processing unit (CPU) a programmable feature-extraction… and a classifier… (Lee fig 4 CPU core. Lee fig 2a feature extractor. Lee fig 2a classifier);
the FEA being configured to perform feature extraction on the input signal, via systematic approximation of specific computations, to generate feature data provided to the classifier… (Figure 2a feature extractor extracts features from input physiological data signal to generate feature data for the classifier);
the classifier being configured to perform classification on the feature data (Figure 2a, shows classifier classifying the feature data); and
the CPU being configured to provide processing after classification (Page 1629, the computational outputs from each classifier can then be retrieved from memory-mapped data registers and combined within the user program to synthesize the final decision function and algorithm).
Lee does not appear to expressly teach feature-extraction accelerator (FEA).
Lee-194 teaches feature-extraction accelerator (FEA) (Paragraph 24, machine-learning accelerator (MLA) block 28 that supports various machine-learning frameworks and feature-extraction computations at relatively low power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee to include the accelerator feature extraction techniques of Lee-194 to support various machine-learning frameworks and feature-extraction computations at relatively low power (see Lee-194 at paragraph 24).
Lee as modified by Lee-194 does not appear to expressly teach where the FEA, CPU, and classifier are physically separate from each other.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Lee-194 to include the feature extraction techniques of Verma to increase computational speed, increase energy efficiency, alleviate computational burden from the CPU, and reduce network resource usage, while being adaptable to monitor a wide range of signals (see Verma at paragraphs 8 and 40).
Lee as modified by Lee-194 and Verma does not appear to expressly the FEA comprises a plurality of Gene Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores, and the FEA is configured to output to a feature vector buffer on the classifier.
Funie teaches the FEA comprises a plurality of Gene Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores, and the FEA is configured to output to a feature vector buffer on the classifier (Page 41, right column, second paragraph, all expression trees needed to be evaluated, are generated on the CPU as part of the larger GP algorithm, and are then transferred to the FPGA where they are evaluated on a stream of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Lee-194 and Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to dependent claim 15, Lee does not appear to expressly teach each of the GC cores comprise a controller, a gene-code memory and a single-instruction execution pipeline with an arithmetic logic unit (ALU) and a stack scratchpad.
Funie teaches each of the GC cores comprise a controller, a gene-code memory and a single-instruction execution pipeline with an arithmetic logic unit (ALU) and a stack scratchpad (Funie’s CG core controller is the Processing Elements (PEs) discussed on page 42, left column. Page 42, left column, TPEs and RPEs could be considered gene code memory because they process constraints or indices which are part of the gene code. Page 42, left column, arithmetic Processing Elements (APEs) and a stack scratchpad. Page 42, left column, Terminal Processing Elements (TPEs) are used to process expression terminals which can be either constants or indices corresponding to the market variables read from DRAM. Page 42, right column, middle of paragraph, performing partial accumulation on the FPGA, before sending the results back to the CPU. Either the accumulator or the DRAM can be considered a scratchpad for the GC core).


As to dependent claim 16, Lee does not appear to expressly teach the pipeline is optimized to implement tree-structured genes.
Funie teaches the pipeline is optimized to implement tree-structured genes (Figure 1 and page 42, right column, the structure in which our design PEs are arranged and processed is represented by a binary tree depth — Tdepth — which is a design parameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to dependent claim 17, Lee does not appear to expressly teach the FEA is configured for genetic programing with gene depth constraints, gene number constraints and base function constraints.
Funie teaches the FEA is configured for genetic programing with gene depth constraints, gene number constraints and base function constraints (Figure 1 and page 42, right column, the structure in which our design PEs are arranged and processed is represented by a binary tree depth — Tdepth — which is a design parameter. Page 43, right column, for division operations the dynamical range is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to dependent claim 18, Lee further teaches a Power Management Unit for controlling fine-grained clock gating (Page 1629, first paragraph, the architecture also includes a power-management unit (PMU) that enables idle-mode clock gating of all shaded blocks through software, as well as memory-management units (MMU1, MMU2) that enable background control for continuous data logging and updates to the adaptive models).

As to dependent claim 19, Lee further teaches the classifier is a support-vector machine accelerator (SVMA) (Figure 2a, Support vector machine SVM. Figure 5 SVMA is configurable via memory-mapped registers to enable various classifier structures and kernels).

As to dependent claim 20, Lee further teaches the SVMA includes training data based on error-affected feature data (Figure 2a, training data and labels. The labels are error effected during training because training is the process of narrowing the error between training-predicted labels/classes and true labels/classes. Lee’s training data is based on error affected feature data in another way, in that the training data for adaptive modeling from the classifier will be affected by error).

claim 21, Lee further teaches providing an automatic- programming & classifier training module (Figure 2a, Trainer).

As to dependent claim 22, Lee teaches the automatic-programming & classifier training module is configured to receive input-output feature data and training labels and… a classifier model (Figure 2a shows the classifier model being exported from the trainer module).
Lee does not appear to expressly teach using genetic programming for feature extraction.
Funie teaches how to generate gene code (Page 39, right column, first paragraph, in genetic programming, numerous programs are repeatedly generated and then evaluated on a large data set, aiming to identify the best performing ones. The best performing programs can be selected for the next iteration by using a fitness evaluation function. Generating the gene code, evaluating for fitness and then selecting the most fit gene codes for the next iteration is how gene codes are generated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to independent claim 23, Lee teaches:
A non-transitory computer-readable medium containing instructions for performing a method of classification on an input signal with a heterogeneous microprocessor comprising a die with a central processing unit (CPU) a programmable feature-extraction… and a classifier… the method comprising (Figure 2a, is performed in real-time on the 1C. 1C is Applicant’s microprocessor. 
causing the FEA to perform feature extraction on the input signal, via systematic approximation of specific computations, to generate feature data provided to the classifier (Figure 2a feature extractor extracts features from input physiological data signal to generate feature data for the classifier);
causing the FEA to output to a feature vector buffer on the classifier (Figure 2a, feature extractor extracts features from input physiological data signal to generate feature data for the classifier, the classifier classifying the feature data, and receiving input from the test vector memory area which is placed there by the feature extractor. Thus the test vector memory area reads on the vector buffer);
causing the classifier to perform classification on the feature data (Figure 2a, shows classifier classifying the feature data); and
causing the CPU to provide processing after classification (Page 1629, the computational outputs from each classifier can then be retrieved from memory-mapped data registers and combined within the user program to synthesize the final decision function and algorithm).
Lee does not appear to expressly teach feature-extraction accelerator (FEA).
Lee-194 teaches feature-extraction accelerator (FEA) (Paragraph 24, machine-learning accelerator (MLA) block 28 that supports various machine-learning frameworks and feature-extraction computations at relatively low power).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee to include the accelerator 
Lee as modified by Lee-194 does not appear to expressly teach where the FEA, CPU, and classifier are physically separate from each other.
Verma teaches where the FEA, CPU, and classifier are physically separate from each other (Figure 3, ALDS unit 64 (and/or SVM accelerator 52) reads on FEA, CPU core 12, and SVM 50 reads on classifier. Paragraph 40, An adaptive learning data selection (ALDS) unit 64 that enables automated learning is integrated with the biomedical device 10 for selecting a relatively highly reduced set of FVs; ALDS unit 64 reduces the raw sensor data by potentially a factor of several thousand; significant medically relevant features because the automatic prescreening of the data will have already located the most significant relevant features. Paragraph 33, a support vector machine (SVM) 50 that is implemented in hardware and adapted to automatically classify feature vectors (FVs)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Lee-194 to include the feature extraction techniques of Verma to increase computational speed, increase energy efficiency, alleviate computational burden from the CPU, and reduce network resource usage, while being adaptable to monitor a wide range of signals (see Verma at paragraphs 8 and 40).
Lee as modified by Lee-194 and Verma does not appear to expressly teach the FEA comprises a plurality of Gene-Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores.
Funie teaches the FEA comprises a plurality of Gene-Computation (GC) cores and a genetic programing (GP) model manager (GPMM) for linear combination of outputs obtained from the GC cores (Page 41, right column, second paragraph, all expression trees needed to be evaluated, are generated on the CPU as part of the larger GP algorithm, and are then transferred to the FPGA where they are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the feature extraction of Lee as modified by Lee-194 and Verma to include the feature extraction techniques of Funie to use GC cores to extract features in Lee because GP is a machine learning technique which has been used successfully to detect complex patterns features (see Funie at page 40, left column, last paragraph).

As to dependent claim 24, Lee further teaches the classifier is configured to perform classification on the feature data, the classifier comprising a feature vector buffer (Figure 2a shows feature extraction outputting to the test vector memory area. Thus the test vector memory area reads on the feature vector buffer); and the CPU is configured to provide processing after classification (Page 1629, the computational outputs from each classifier can then be retrieved from memory-mapped data registers and combined within the user program to synthesize the final decision function and algorithm).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/Casey R. Garner/Examiner, Art Unit 2123